        Case 1:20-cr-00243-CCC Document 39 Filed 03/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:20-CR-243
                                           :
             v.                            :   (Judge Conner)
                                           :
KEVIN ALYN MADZIAREK,                      :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 2nd day of March, 2021, upon consideration of the motion

(Doc. 20) to suppress filed by defendant Kevin Alyn Madziarek, and the parties’

respective briefs in support of and opposition to said motion, and for the reasons set

forth in the accompanying memorandum, it is hereby ORDERED that the motion

(Doc. 20) is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
